Case: 1:19-cv-06334 Document #: 117 Filed: 12/06/19 Page 1 of 1 PageID #:1873

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Cook County, Illinois, et al.
                                     Plaintiff,
v.                                                       Case No.: 1:19−cv−06334
                                                         Honorable Gary Feinerman
Kevin K. McAleenan, et al.
                                     Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, December 6, 2019:


        MINUTE entry before the Honorable Gary Feinerman:Defendants' motion to stay
[112] is denied.. The motion to stay is premature, as it has not yet been decided whether
discovery will be permitted on the equal protection claim. Motion hearing set for
12/10/2019 [114] is stricken.Mailed notice.(jlj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
